Honorable Jules Damlanl, Jr.                   Opinion No. M-334
Criminal District Attorney
405 County Courthouse                          Re:   Whether the Commissioner's
Galveston, Texas 77550                               Court may authorize pay-
                                                     roll deduction for union
                                                     dues of members of the
                                                     State, County and Mun-
                                                     icipal Workers Union
Dear Mr. Damlanl:                                    AFL-CIO?

            You have requested our opinion concerning the above
queetion.
          Since the Comml88loner8 Court has no express power
to make payroll deductions, It cannot rely upon Its Implied
powers for authorizing this type of dlsburrement. Texas Con-
stitution, Article V, Section 18, provides that the Commissioners
Court shall exercise such powers and jurlsdlctlon over all county
mattera a8 1s conferred by the Conetltutlon and the law8 of the
state. In Canales v. Laughlin, 147 Tex. 169, 214 S.W.2d 451,
453 (1948), the Supreme court of Texas held a8 followe:

           "The Conetitution does not confer on
     the comml~elonera court8 'general authority
     over the county bu8lnetxi'and 8uch court8
     can eXerCl8e  0nl.V auoh Dower8 88 the COn-
     etltutlon ltaelf-or the-statute8 have 'ispecl-
     flcally conferred upon them.’
     While the commlesloners court8 ia;e'a broad
     discretion In exercising powers expressly
     conSerred on them, nevePthele88 thi,legai
     baels for any action by any such court must
     be ultimately fauna In the Constltutlon or
     the 8tatute8." (WlphaBl8 aaaea.)
          In 15 Tex. Jur.2d 265,          Countlea, Sec. 37,    the follow-
ing Is stated:
             "The Conatitutlon declare8 that the Com-
     mi88iOner8’    COUrt ‘8hall eXeIWli?E such power8
     and jurl8dlctlon over all county bueineaa a8

                           -   1646   -
Hon. Jules Damlanl, Jr., page 2 (M-334)


    Is conferred by the Constitutionand the law8
    of the State. Under this provision, the power8
    of the Commissioners'Court8 are limited strictly
    t0 COUnty bU8ine88. The LegiSlatUre has no au-
    thority to enlarge their vowers or .iurlsdlctlon
    to other activltres, and any attempt to do so Is
    void." (Emphasis added.)
          The Legislature has enacted Article 6252-3a, Vernon's
Civil Statutes, authorizing dues deductions from certain city
employees, but we find no such statutory authority applicable
to county employees. It Is noted that In Attorney General'8
Opinion No. M-77 (1967) this Department held that public em-
ployees have the right to present grievances concerning their
wages, hour8 of work, or conditions of work through a labor
union that doe8 not claim the right to strike or bargain col-
lectively, but there Is no statutory authority for the Com-
missioners Court to withhold union dues of the union membere.
We agree with your conclusion that the Commissioner8Court may
not legally provide for payroll deductions from a county em-
ployee's salary for membership dues, This office has previously
held that county officials are without authority to make payroll
deductions to a county employee's credit union when authorized
and requested by county employees. AttcirneyGeneral'8 Opinion
No. wW-1107 (1961).
                    SUMMARY
          The CommissionersCourt may not legally
     authorize payroll deduction for union dues of
     member8 of State, County and Municipal Workers
     Union APL-CIO.
                             J.&J truly youra,




Prepared by Jack Sparks
Assistant Attorney General
APPROVED:
OPINION COMMITTEE


                         -1647-
.           -




    Hon. Jules Damiani, Jr., Page 3 (M-334)


    Kern8 Taylor, Chairman
    George Kelton, Vice-Chairman
    W. 0. Shultz
    Arthur Sandlln
    Sam Kelley
    Bill Allen
    W. V, GEPPERT
    Staff Legal Assistant




                               -1648-